MacIntyre, J.
Without going fully into the origin of the tragedy, or the relationship of three of the principal actors to each other, or the relationship of several of the State’s witnesses to the deceased, or the sharp conflict in the testimony of the witnesses for the State and the defendants’ witnesses, we shall content ourselves with saying that there was evidence from which the jury could have concluded that the three defendants, one armed with a knife and two with razors, became involved in a difficulty with the deceased and his paramour, who was herself armed with a knife, and that, when the battle was over, one of the defendants was badly cut, and the deceased was stabbed and cut so severely that he died as a result of one or more of his wounds. In these circumstances, we hold that the evidence supports the verdict of voluntary manslaughter against each of the defendants, and that the court did not err in overruling the motion for a new trial, based solely upon the usual general grounds.

Judgment affirmed.


Broyles, G. J., and Guerry, J., concur.